Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT INDIANA
                                   INDIANAPOLIS DIVISION

DUSTIN TYLER,                                    )
                                                 )
       Plaintiff,                                )
                                                 )       CAUSE NO. 1:20-cv-1459
v.                                               )
                                                 )
ANGI HOMESERVICES, INC. d/b/a                    )
ANGIE’S LIST, INC.                               )
                                                 )
       Defendant.                                )

                        COMPLAINT AND DEMAND FOR JURY TRIAL

                                         I. Nature of the Case

       Plaintiff, Dustin Tyler (“Tyler”), brings this action against his former employer, ANGI

Homeservices, Inc. d/b/a Angie’s List, Inc. (“Defendant”), alleging violations of his rights under

the Family Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq.

                                               II. Parties

       1.         Tyler has resided within the Southern District of the State of Indiana at all

relevant times.

       2.         Defendant operates its business within the Southern District of Indiana,

Indianapolis Division.

                                     III. Jurisdiction and Venue

       3.         Defendant is an "employer" within the meaning of 29 U.S.C. § 2611(4).

       4.         Tyler was an "employee" within the meaning of 29 U.S.C. § 2611(2).

       5.         At all relevant times, Tyler was an “eligible employee” as defined by the FMLA.



                                                     1
Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 2 of 6 PageID #: 2




       6.       At all relevant time, Defendant employed 50 or more employees within a 75-mile

radius of its office in Indianapolis, Indiana.

       7.       Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 28 U.S.C. § 1343, and

29 U.S.C. § 2617(a)(2).

       8.       Venue is proper in this Court.

                                      IV. Factual Allegations

       9.       Tyler began working for Defendant in July 2012. At the time of his termination,

Tyler was employed as a Senior Solutions Consultant.

       10.      Throughout his employment, Tyler performed his job duties in a competent and

satisfactory manner, carrying out the essential functions of his job.

       11.      Tyler lives with his fiancé and their two-year-old son.

       12.      Tyler’s fiancé is employed as an Intensive Care Unit nurse. In March 2020, she

began treating COVID-19 patients.

       13.      On or about March 16, 2020, Tyler informed Defendant that he may have been

exposed to COVID-19 and that his family was experiencing symptoms consistent with COVID-

19 infection.

       14.      Defendant placed Tyler on a two week, unpaid leave of absence.

       15.      On or about March 20, 2020, Defendant closed its offices and directed its

employees to work from home.

       16.      In or about late March 2020, Tyler’s son’s daycare notified Tyler that it would be

closed during the month of April due to COVID-19.




                                                 2
Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 3 of 6 PageID #: 3




       17.     On or about March 30, 2020, Tyler informed Defendant that he needed leave to

provide care for his son.

       18.     Tyler’s actions constitute engagement in protected activity.

       19.     Defendant provided Tyler with FMLA certification paperwork.

       20.     Shortly thereafter, Defendant directed Tyler to forego filing for FMLA leave.

Defendant informed him that it was placing him on a “temporary layoff beginning April 13,

2020.” Defendant further stated that the “layoff is expected to last through April 30, 2020, but

may be extended as circumstances require.”

       21.     The evening of April 29, 2020, Defendant contacted Tyler and told him that he

needed to report to work, in person at Defendant’s Indianapolis office location, at 8:30 A.M. the

following day, or he would be immediately terminated.

       22.     Tyler explained that his son was still exhibiting symptoms consistent with

COVID-19 and requested FMLA leave.

       23.     Defendant informed him that he had no choice – either unequivocally commit to

report to work the following day or be immediately terminated.

       24.     Tyler stated that he should be permitted to request FMLA leave, explained that his

wife was scheduled to work the following day, and asked for a reprieve so he could seek legal

advice on his FMLA rights.

       25.     Tyler’s actions constitute engagement in protected activity.

       26.     Defendant informed Tyler that he was terminated and needed to contact Human

Resources if he had any further questions.




                                                 3
Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 4 of 6 PageID #: 4




       27.     Tyler immediately contacted Defendant’s Human Resources department and

requested FMLA leave.

       28.     Tyler’s actions constitute engagement in protected activity.

       29.     Defendant informed Tyler that he was already coded in its system as terminated,

and there was nothing that could be done.

       30.     Tyler has suffered, and continues to suffer, harm as a result of Defendant’s

unlawful actions.

                                      V. Cause of Action

                                VIOLATIONS OF THE FMLA

       31.     Tyler hereby incorporates paragraphs 1 – 30 of his Complaint.

       32.     The acts alleged above constitute unlawful employment practices in violation of

the FMLA.

       33.     Defendant’s actions, as alleged above, constitute interference with Tyler’s FMLA

rights and/or constitute retaliation for requesting and/or taking FMLA-qualifying leave,

including when it terminated his employment.

       34.     Tyler has suffered damages as a result of Defendant’s unlawful conduct, including

lost wages.

       35.     Defendant’s unlawful actions against Tyler were intentional, willful, and done in

reckless disregard of Tyler’ rights as protected by the FMLA.




                                                4
Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 5 of 6 PageID #: 5




                                       VI. Relief Requested

       WHEREFORE, Plaintiff, Dustin Tyler, by counsel, respectfully requests that this Court

find for him and order that:

       A.      Defendant reinstate Tyler with similar, salary, and seniority, or pay front pay and

benefits to Tyler in lieu of reinstatement;

       B.      Defendant pay lost wages and benefits to Tyler;

       C.      Defendant pay liquidated damages to Tyler;

       D.      Defendant pay pre- and post-judgment interest to Tyler;

       E.      Defendant pay Tyler’s attorneys’ fees and costs incurred in litigating this action;

       F.      Defendant pay to Tyler any and all other legal and/or equitable damages that this

Court determines appropriate and just to grant.



                                              Respectfully submitted,


                                              Jason P. Cleveland (24126-53)
                                              CLEVELAND LEHNER CASSIDY
                                              6214 Carrollton Ave., Ste. 200
                                              Indianapolis, IN 46240
                                              Tel: 317-388-5424
                                              Fax: 317-947-1863
                                              Email: jason@clcattorneys.com

                                              Counsel for Plaintiff, Dustin Tyler




                                                  5
Case 1:20-cv-01459-JRS-TAB Document 1 Filed 05/20/20 Page 6 of 6 PageID #: 6




                                 DEMAND FOR JURY TRIAL

       The Plaintiff, Dustin Tyler, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.

                                              Respectfully submitted,

                                              Jason P. Cleveland (24126-53)
                                              CLEVELAND LEHNER CASSIDY




                                                  6
